DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on November 25, 2020. Claims 1, 4-5, 8-13, 15-19, and 21 are amended. Claims 3 and 20 are canceled. Examiner withdraws 35 USC 112 second paragraph rejection.
Claims 1-2, 4-19, and 21-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In the claim Applicants mention “determine that a bound card template exists”, which is unclear and indefinite with the invention. Applicants do not point out clearly which “a bound card template” or “a bound card” and differentiate between a card template and a bound card template. Therefore, referring limitation with those indefinite terms are ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite terms. Appropriate correction is needed to overcome the rejection. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-19, and 21-22 have been considered but are moot in new ground of rejection. Galbraith discloses intelligent communication over multiple platforms and responding to user requests over multiple communication platforms. Smullen discloses sub-channel within a primary communication channel. The communication is compared to each tag in each set of tags in a plurality of sets of tags, each set of tags being uniquely associated with a different chatbot in one or more chatbots associated with the sub-channel or a different node within a plurality of nodes in a chatbot. The communication is routed to a first chatbot in the one or more chatbots, or a first node within the first chatbot, on the basis of being associated with a tag that best matches the communication. A responsive message by the first chatbot within the sub-channel includes the user identifier, thereby facilitating a conversation between the user and an enterprise data source associated with the sub-channel. Therefore, similarly in combination renders a channel response by a platform to perform bot skill of a bot having different entities with different templates. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith et al. (US Publication 2019/0306107) hereafter Galbraith, in view of Ogawa et al. (US Publication 2021/0049217) hereafter Ogawa, in further view of Smullen et al. (US Publication 2017/0180284) hereafter Smullen.
As per claim 1, Galbraith discloses a system for rendering a channel response, the system comprising: a processor and a memory communicatively couples to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receive, from a computing device communicating over a channel from among the different channels, an input invoking the bot skill of the bot; determine, from the input, an entity to be rendered in a card to perform the bot skill of the bot, and access the selected card template (paragraphs 0017, 0046-47, 
However, in the same field of endeavor, Ogawa discloses the claimed limitation of select, from the template library, a card template from the plurality of card templates, the card template being selected based at least on the channel, the determined entity, and whether the determined entity is to be rendered in a single entity card template or a multiple entity card template to perform the bot skill of the bot (paragraphs 0061-62, 0109, 0111: performing the function according to the requested command card).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Ogawa teaching of multiple search bots with command cards for operating requesting function, with Galbraith teaching of intelligent communication over multiple platforms. One would be motivated to intelligently communicate several tasks accordingly to the request via bots thus improving the efficiency of task handling, thus becoming more efficient in performing requested tasks using necessary resources.
Although, Ogawa-Galbraith discloses a multiple communication platform with platform specific formation and template for message processing, but fail to expressly disclose bind entity data for the determined entity to one or more entity properties of the selected card template and generate a channel response using the selected card template and the entity data that is bound to 
However, in the same field of endeavor, Smullen discloses the claimed limitation of access the card template and bind entity data for the determined entity to one or more entity properties of the selected card template and generate a channel response using the selected card template and the entity data that is bound to the one or more entity properties of selected card template; and send the channel response to the channel (paragraphs 0141-142, 0196, 0474: secure communication platform allows to perform specific content transaction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Smullen teaching of invoking chatbots in a channel based communication system, with Galbraith teaching of intelligent communication over multiple platforms. One would be motivated to intelligently communicate several tasks accordingly with consistent techniques and format for personalized response to the request via bots thus improving the efficiency of task handling. Further providing sequence of information for the flexibility of communication with customers, which can reduce the resources required to cluster secondary entities one-by-one. The system makes category gathering and clustering more efficient by directing where efforts will be most impactful thereby conserving processing resources and network bandwidth.
As per claim 2, Galbraith discloses the system wherein the plurality of card templates further comprise different card templates for rendering the determined entity as a card in different canvases of a single channel (paragraphs 0054-55, 0057, 0074). 
As per claim 4, Galbraith discloses the system wherein the entity data is dynamic content (paragraphs 0017, 0038-39, 0054-57).  
As per claim 5, Galbraith discloses the system wherein the plurality of card templates include one or more templates for rendering the entity in a visual card having a format designated by the channel (paragraphs 0047-49, 0052, 0062-63).
As per claim 6, Galbraith discloses the system wherein the plurality of card templates includes one or more templates for rendering the determined entity in a speech card (paragraphs 0054-55, 0067, 0139).
As per claim 7, Galbraith discloses the system wherein the plurality of card templates includes one or more templates having HTML content (paragraphs 0014, 0068, 0123).
As per claim 8, Galbraith discloses the system further comprising instructions for: when the selected card template includes HTML content: call to a template engine to generate an image of the HTML content; generate a Uniform Resource Located (URL) pointing to a storage location of the image; transmit the URL in the channel response; and store the image in the storage location (paragraphs 0060, 0068, 0126, 0133-134).
As per claim 9, Galbraith discloses the system further comprising instruction for determining whether a bound card template exists in a cache (paragraphs 0042, 0048, 0057, 0078, 0091). Although, Galbraith discloses a multiple communication platform with platform specific formation for message processing and task performance controller stores and accesses real-time data in one or more memory/storage device, but in the same field of endeavor, Smullen further expressly discloses the claimed limitation of if the bound card template is in a cache (paragraphs 0347-348, 0420).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 9.
As per claim 10, Galbraith-Smullen discloses the system wherein entities are organized in a class level hierarchy (Galbraith: paragraphs 0047-48, 0052, 0068, 0081-82; Smullen: paragraphs 0007, 0136, 0139, 0145).
Claim 11 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
As per claim 12, Galbraith discloses the method wherein the card template is selected based, at least in part, on a canvas in which the entity is to be rendered (paragraphs 0054-55, 0057).  
As per claim 13, Galbraith discloses the method wherein the card template is selected based, at least in part, on a number of entities being rendered in a single card (paragraphs 0046-47, 0054-55, 0057).   
As per claim 14, Galbraith discloses the method wherein the entity data is dynamic content, and the method further comprises receiving the dynamic content from a bot service (paragraphs 0017, 0038-39, 0054-57).  
As per claim 15, Galbraith discloses the method wherein, selecting the card template further comprises selecting the card template for a visual card with a particular format suitable for the particular channel (paragraphs 0047-49, 0052, 0062-63).
As per claim 16, Galbraith discloses the method, wherein selecting the card template further comprises selecting the card template for a speech card with a particular format suitable for the particular channel (paragraphs 0054-55, 0067, 0139).
As per claim 17, Galbraith discloses the method wherein selecting the card template further comprises selecting a card template having HTML content for displaying in the channel (paragraphs 0014, 0068, 0123).  
As per claim 18, Galbraith discloses the method further comprising: generating an image of the HTML content; receiving the image generated based on the HTML content; and storing the image and generating a Uniform Resource Located (URL) for the stored image (paragraphs 0068, 0126, 0133-134).  
As per claim 19, Galbraith discloses the method further comprising determining whether a bound template for the selected card template is cached (paragraphs 0048, 0057, 0078, 0091).  
Although, Galbraith discloses a multiple communication platform with platform specific formation for message processing and task performance controller stores and accesses real-time data in one or more memory/storage device, but in the same field of endeavor, Smullen further expressly discloses the claimed limitation of a bound template and the selected card template is cached in a cache (paragraphs 0347-348, 0420).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 19.
As per claim 21, Galbraith discloses a system for rendering a channel response, the system comprising: a processor and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receive, from a computing device communicating over a particular channel, an input invoking a bot skill of a bot; determine, from the input, an entity to be rendered in a card to perform the bot skill of the bot paragraphs 0017, 0046-47, 0057: bot performing the task in response to an input and according to appropriate platform).
Although, Galbraith discloses a multiple communication platform with platform specific formation and template for message processing, but he does not expressly disclose select, a card 
However, in the same field of endeavor, Ogawa discloses the claimed limitation of select, a card template from the plurality of card templates, the card template being selected based at least in part, on: the particular channel; and the entity to be rendered to perform the bot skill of the bot (paragraphs 0061-62, 0109, 0111: performing the function according to the requested command card)
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 21.
Although, Ogawa-Galbraith discloses a multiple communication platform with platform specific formation and template for message processing, but fail to expressly disclose determine that a bound card template exists in the cache for the entity to be rendered; generate a channel response using the bound card template from the cache; and send the channel response to the channel.
However, in the same field of endeavor, Smullen discloses the claimed limitation of determine that a bound card template exists in the cache for the entity to be rendered; generate a channel response using the bound card template from the cache; and send the channel response to the channel (paragraphs 0141-142, 0196, 0474: secure communication platform allows to perform specific content transaction). 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 21.
As per claim 22, Galbraith discloses the system wherein the plurality of card templates further comprises different card templates for rendering the entity in a card containing a single .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FARZANA B HUQ/Primary Examiner, Art Unit 2455